                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        CRIMINAL NO. 3:18-CR-238-MOC-DSC


 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
                                                  )
 v.                                               )                    ORDER
                                                  )
 TREMAYNE LAMONT DRAKEFORD,                       )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on the pro se Defendant’s “Motion for Discovery and

Disclosure” (document # 16) filed September 27, 2018. The Court has reviewed the Motion and

directs the Government to file a response within fourteen days of this Order.


       The Clerk is directed to send copies of this Order to the pro se Defendant, the United States

Attorney and the Honorable Max O. Cogburn, Jr.


       SO ORDERED.


                                  Signed: October 12, 2018
